Citation Nr: 0406888	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  97-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar 
osteomyelitis.

2.  Entitlement to service connection for a psoas abscess.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar and cervical spine, currently rated as 
10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in July 1982 with more than 24 years of 
active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 2001.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

By letter dated in February 2004, the Board informed the 
veteran that the Board Member who conducted his hearing in 
October 2000 was no longer employed at the Board and that the 
veteran had the right for another hearing before a Board 
Member.  The veteran's response received later in February 
2004 indicated that he desired a Travel Board hearing at the 
Oakland RO.  A remand is required to comply with that 
request.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a Travel Board hearing 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




